DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:
Each claim recites “the basis”, and should be corrected to read “a basis” for clarity [e.g., antecedent basis].
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018012219 (Kaname).
Regarding claims 1 and 14-15, Kaname (Figures 9, 11-12) teaches an information processing device [and an information processing method, and a program causing a computer to function as an information processing device (e.g., the processing method and program per the respective independent claims 14 and 15 are commensurate with the subject matter of the independent claim 1)] comprising:
see Fig. 9, 11-12 in conjunction with page 12, lines 484-486 and page 13, lines 533-538), wherein
the autonomous mobile object includes at least one wheel (102, 502) that can be stored inside a main body (104) and that can be protruded to an outside of the main body (see Fig. 11-12 in conjunction with page 21, lines 845-851), and
the motion control unit keeps a standing state by making the wheel protruded to the outside of the main body and performs driving control of the wheel and attitude control of the autonomous mobile object in movement of the autonomous movement object (see Fig. 11-12 in conjunction with page 21, lines 845-851, 862-869) [e.g., the attitude control being defined by the stable and/or generally upright posture/attitude that is maintained while running/travelling/moving due to the robot/autonomous mobile object being configured using the inverted pendulum principle], and makes the autonomous mobile object remain still in a seated state during a stop thereof by storing the wheel inside the main body (see Fig. 11-12 in conjunction with page 21, lines 845-851).
Regarding claim 8, Kaname (Figures 9, 11-12) teaches wherein the motion control unit makes the autonomous mobile object remain still with an upright attitude being kept in the seated state (see Fig. 11b, 12b).
Regarding claim 13, Kaname (Figures 9, 11-12) teaches wherein the information processing device is the autonomous mobile object (see Fig. 9, 11-12 in conjunction with page 12, lines 484-486) [e.g., note the recitation “the operation determination unit 150 of the robot 100”, such that at least to some extent, the information processing device is and/or is a part of the autonomous mobile object].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being obvious over WO 2018012219 (Kaname) in view of Obstacle Avoidance of Inverted Pendulum Type Two-wheeled Robot by Dynamic Posture Control (Wakui).
Regarding claims 2 and 3, Kaname teaches the invention as claimed and as discussed above. Kaname (Figures 9, 11-12) further teaches wherein the motion control unit makes the autonomous mobile object make a moving motion that includes at least one of forward/backward movement, turning movement, and rotational movement (see page 2, line 76 through page 3, line 85). Kaname fails to expressly teach wherein the motion control unit is configured to perform the attitude control in such a manner that the autonomous mobile object keeps a forward-inclined attitude in the standing state, and similarly, wherein the motion control unit is configured to make a moving motion in a state in which the forward-inclined attitude is kept.
8) teaches an analogous inverted pendulum type two-wheeled robot (see Fig. 8), and wherein the controller(s)/control system(s) for running said robot is/are configured such that the autonomous mobile object/robot keeps a forward-inclined attitude in the standing state, and similarly, wherein the controller(s)/control system(s) is/are configured to make a moving motion in a state in which the forward-inclined attitude is kept (see Fig. 8 in conjunction with page 1, 1st paragraph and pages 8-9) [e.g., the aforementioned excerpts provide that the robot can run while maintaining a forward inclining posture/attitude].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply (or consider applying) the teachings concerning inverted pendulum type two-wheeled robots per Wakui to other well-known and/or comparable robots/autonomous mobile objects that are configured using the inverted pendulum principle, such as the robot/autonomous mobile object per Kaname [e.g., so as to accordingly keep the robot/autonomous mobile object balanced while moving and/or so as to enable the robot/autonomous mobile object to avoid obstacles] (see Fig. 8 in conjunction with page 1, 1st paragraph and pages 8-9).
Additionally, in consideration of the fact that Kaname and Wakui are each relevant to at least the same general field(s) of endeavor concerning wheel drive type inverted pendulum robots/autonomous mobile objects, control units/controllers associated with wheel drive type inverted pendulum robots/autonomous mobile objects, etc., there would be no unexpected e.g., so as to accordingly keep the robot/autonomous mobile object balanced while moving and/or so as to enable the robot/autonomous mobile object to avoid obstacles]; [e.g., the aforementioned combination constituting the application of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Regarding claim 4, Kaname in view of Wakui teaches the invention as claimed and as discussed above. Kaname (Figures 9, 11-12) further teaches wherein the motion control unit performs control in such a manner that a center of gravity of the autonomous mobile object is placed in a vertical direction [e.g., above] with respect to a rotation axis of the wheel in a standing state (see Fig. 11) [e.g., the black and white circle symbol illustrated above the wheel(s) and toward the center of the autonomous mobile object is well-known for being indicative of an object’s center of gravity].
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over WO 2018012219 (Kaname) in view of JP 2002273068A (Nomura).
Regarding claim 7, Kaname teaches the invention as claimed and as discussed above. Kaname fails to expressly teach wherein the motion control unit makes the autonomous mobile object remain still with a forward-inclined attitude being kept in the seated state.
However, Nomura (Figures 1-2, 8-9) teaches an analogous self-propelled [e.g., autonomous] robot (3) with wheels (4), said robot being configured with see Fig. 1-2, 8-9 in conjunction with paragraphs [0001], [0018]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply (or consider applying) the teachings concerning self-propelled/autonomous wheeled robots per Nomura to other well-known and/or comparable self-propelled/autonomous wheeled robots, such as that of Kaname [e.g., so as to accordingly keep the robot/autonomous mobile object balanced while moving and/or so as to enable the robot/autonomous mobile object to imitate an animal for entertainment purpose(s)] (see Fig. 1-2, 8-9 in conjunction with paragraphs [0001], [0014] and [0018]).
Additionally, in consideration of the fact that Kaname and Nomura are each relevant to at least the same general field(s) of endeavor concerning wheel drive type self-propelled robots/autonomous mobile objects, control units/controllers associated with wheel drive type self-propelled robots/autonomous mobile objects, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly applying the teachings per Nomura to other comparable wheel drive type self-propelled robots/autonomous mobile objects, such as that of Kaname [e.g., so as to accordingly keep the robot/autonomous mobile object balanced while moving and/or so as to enable the robot/autonomous mobile object to imitate an animal for entertainment purpose(s)]; [e.g., the aforementioned combination constituting the application of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over WO 2018012219 (Kaname) in view of JP 2001010562A (Yoshida).
Regarding claim 9, Kaname teaches the invention as claimed and as discussed above. Kaname fails to expressly teach wherein the autonomous mobile object includes a flywheel inside the main body, and wherein the motion control unit performs the attitude control of the autonomous mobile object by rotating the flywheel on the basis of an attitude state of the autonomous vehicle.
However, Yoshida (Figures 1-2) teaches an analogous unmanned vehicle/autonomous mobile object (see Fig. 1-2), and wherein the autonomous mobile object includes a flywheel (6, 10) inside the main body (3, 4), and wherein the corresponding controller(s)/control system(s) perform attitude control of the autonomous mobile object by rotating the flywheel on the basis of an attitude state of the autonomous vehicle (see Fig. 1-2 in conjunction with paragraphs [0009]-[0011] and [0015]-[0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize and/or incorporate a flywheel and attitude control configuration into other well-known and/or comparable autonomous mobile objects, such as that of Kaname, so as to enable posture/attitude recovery in the event that the autonomous mobile object falls/falls over (see Fig. 1-2 in conjunction with paragraph [0005]).
e.g., so as to accordingly keep the robot/autonomous mobile object balanced while moving and/or so as to enable posture/attitude recovery in the event that the autonomous mobile object falls]; [e.g., the aforementioned combination constituting the application of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Regarding claim 10, Kaname teaches the invention as claimed and as discussed above. Kaname fails to expressly teach wherein in a case where the autonomous mobile object falls, the motion control unit makes the autonomous mobile object return to the standing state by rotation control of the flywheel.
However, Yoshida (Figures 1-2) teaches an analogous unmanned vehicle/autonomous mobile object (see Fig. 1-2), and wherein the autonomous mobile object includes a flywheel (6, 10) inside the main body (3, 4), and wherein in a case where the autonomous mobile object falls, the motion control unit makes the autonomous mobile object return to the standing state by rotation control of the flywheel(s) (see Fig. 1-2 in conjunction with paragraphs [0009]-[0011] and [0015]-[0019]); see motivation(s) as discussed with regard to claim 9.

Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate nor fairly render obvious the combinations(s) set forth in the aforementioned dependent claims. In particular the prior art does not teach the particular motion control processes per dependent claims 5-6, such that the motion control unit is configured to rotate the wheel in a transition from the seated state to the standing state, on the basis of an amount of deviation between the center of gravity of the autonomous vehicle object in the vertical direction and the rotation axis of the wheel in combination with the other claim limitations. Additionally, the prior art does not teach the particular flywheel inclination functions per dependent claims 11 and 12 in combination with the other claim limitations.
The closest prior art of record as discussed per the detailed rejection above teaches a variety of different autonomous mobile objects, one or more of which are controlled at least to some extent based on a center of gravity of the autonomous mobile object that is above a rotation axis of the wheel(s), others that are configured to operate/travel/stop with a forward-inclination, and some that can perform posture recovery via one or more flywheels. However, the prior art of record does not reasonably teach or suggest the combination(s) as discussed above with respect to dependent claims 5-6 and 11-12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747